—Judgment, Supreme Court, New York County (Michael Corriero, J.), rendered April 9, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the first and second degrees, and sentencing him, as a second felony offender, to concurrent terms of 15 years to life and 6 years to life, respectively, unanimously affirmed.
To the extent that the record permits review (see, People v Kinchen, 60 NY2d 772, 774), it establishes that defendant was not deprived of the right to be present at any material stage of the proceedings. Since each of the sidebar conferences at issue *688involved either the uncontested excusal of jurors for cause or a discussion of matters of law and procedure between counsel and the court, defendant’s presence was not required (see, People v Rodriguez, 85 NY2d 586, 590-591).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find the challenged portions of the People’s summation did not deprive defendant of a fair trial (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Nardelli, J. P., Mazzarelli, Lerher, Andidas and Buckley, JJ.